The State has filed a motion for rehearing which is supported by lengthy written argument. We have examined both with much interest as we have also the answer to the State's motion.
We gave our best attention to the questions discussed in our original opinion before same was released and feel that nothing will be gained by further consideration of the subject.
We can not refrain, however, from adverting to a statement found in the State's argument, which is as follows:
"This statute is not subject to the construction that must be *Page 438 
given it to hold that it prohibits any man from contracting in advance for burial of himself or members of his family."
It appears to us that representatives of the State thus admit themselves out of court so far as the present case is concerned. Attorneys for the State who initiated this prosecution necessarily gave to the statute the construction which it is now urged can not be given it because the contract upon which the prosecution is based speaks for itself.
Believing proper disposition of the case made originally the motion for rehearing is overruled.